Exhibit 10.2

 

WARRANT

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION
FROM REGISTRATION THEREUNDER.

 

WARRANT
TO PURCHASE
SHARES OF COMMON STOCK
OF
ENVESTNET, INC.

 

No. W-1

 

[·], 2018

 

FOR VALUE RECEIVED, the undersigned, Envestnet, Inc., a Delaware corporation
(together with its successors and assigns, the “Company”), hereby certifies that

 

BlackRock, Inc.

 

or its registered assign is entitled to subscribe for and purchase, at the
Warrant Exercise Price per share, the Warrant Share Number of duly authorized,
validly issued, fully paid and non-assessable shares of Common Stock. 
Capitalized terms used in this Warrant and not otherwise defined herein shall
have the respective meanings specified in Section 6 hereof.

 

1.                                Term.  The right to subscribe for and purchase
Warrant Shares represented hereby shall expire at 5:00 P.M., Central time, on
the four year anniversary of the date hereof (such period being the “Term”).

 

2.                                Method of Exercise; Payment; Issuance of New
Warrant; Transfer and Exchange.

 

(a)                                 Time of Exercise.  The purchase rights
represented by this Warrant may be exercised in whole or in part at any time and
from time to time during the Term.

 

(b)                                 Cash Exercise.  The Holder may exercise this
Warrant, on one or more occasions, on any Business Day, in whole or in part, by
the surrender of this Warrant (with the exercise form attached hereto duly
completed and executed) at the principal office of the Company, and by payment
to the Company of an amount of consideration therefor equal to the Warrant
Exercise Price multiplied by the number of Warrant Shares with respect to which
this Warrant is then being exercised, payable by certified or official bank
check or checks or wire transfer of immediately available funds.

 

--------------------------------------------------------------------------------



 

(c)                                  Net Issue Exercise. In lieu of exercising
this Warrant for cash as provided in subsection (b) above, the Holder may elect
on one or more occasions, on any Business Day, to receive Warrant Shares equal
to the value of this Warrant (or the portion thereof being canceled) by
surrender of this Warrant at the principal office of the Company together with
notice of such election, in which event the Company shall issue to the Holder a
number of Warrant Shares computed using the following formula:

 

X=

Y (A-B)

A

 

Where:                                                         X = the number of
the Warrant Shares to be issued to the Holder.

Y = the number of the Warrant Shares with respect to which the Warrant is
exercised.

A = the fair market value of one share of Common Stock on the date of
determination.

B = the Warrant Exercise Price (as adjusted to the date of such calculation).

 

For purposes of this Section 2(c), the fair market value of one share of Common
Stock on the date of determination shall mean:

 

(i)                                     if the Common Stock is publicly traded,
the per share fair market value of the Common Stock shall be the average of the
closing prices of the Common Stock as quoted on the New York Stock Exchange, or
the principal exchange or market on which the Common Stock is listed, in each
case for the fifteen trading days ending five trading days prior to the date of
determination of fair market value; and

 

(ii)                                  if the Common Stock is not so publicly
traded, the per share fair market value of the Common Stock shall be such fair
market value as is determined by a nationally recognized investment banking firm
mutually acceptable to the Company and the Holder after taking into
consideration factors it deems appropriate, including, without limitation,
recent sale and offer prices of the capital stock of the Company in private
transactions negotiated at arm’s length.

 

The date of determination for purposes of this Section 2(c) shall be the date
the notice of exercise is delivered by the Holder to the Company.

 

(d)                                 Issuance of Warrant Shares and New Warrant. 
Subject to subsection (e) below, in the event of any exercise of the rights
represented by this Warrant in accordance with and subject to the terms and
conditions hereof, (i) the Warrant Shares so purchased shall be delivered by the
Company within a reasonable time, not exceeding three (3) Business Days after
such exercise and delivery of this Warrant and the exercise form, either (A) via
book-entry transfer crediting the account of the Holder through the Company’s
transfer agent and registrar for the Common Stock (which as at the issuance of
this Warrant is American Stock Transfer and Trust Company) or (B) otherwise in
certificated from by physical delivery to the address specified by the Holder in
the applicable exercise form, and (ii) unless this Warrant has expired, a new
Warrant representing the number of Warrant Shares, if any, with respect to which
this Warrant shall not then have been exercised shall also be issued to the
Holder within such time.

 

2

--------------------------------------------------------------------------------



 

(e)                                  Cash Settlement.  In the event of any
exercise of the rights represented by this Warrant in accordance with and
subject to the terms and conditions hereof, the Company, in its sole discretion,
may choose to satisfy its obligation to deliver all or any of the Warrant Shares
deliverable upon such exercise by paying to the Holder cash for such Warrant
Shares in an amount equal to (A) the aggregate number of Warrant Shares to be
received by the Holder as determined in accordance with subsection (b) or
(c) above, as applicable, multiplied by (B) the fair market value of one share
of Common Stock on the date of determination, as determined pursuant to
subsection (c) above.  In the event the Company chooses to pay cash in lieu of
delivering any Warrant Shares, the Company shall provide notice of such decision
to the Holder in writing not less than two (2) Business Days prior to the date
the Warrant Shares would otherwise be deliverable.  The date of determination
for purposes of this Section 1(e) shall be the date the notice of exercise is
delivered by the Holder to the Company.  Payment of any such cash shall be made
by certified or official bank check or checks or wire transfer of immediately
available funds.

 

(f)                                   Transferability of Warrant.  The Holder
may not Transfer this Warrant without the prior written approval of the Company,
which shall be in the sole and absolute discretion of the Company, unless such
Transfer is to a Controlled Affiliate of the Holder.  Any attempt to Transfer by
the Holder without such prior written approval of the Company shall be void.

 

(g)                                  Compliance with Securities Laws.

 

(i)                                     The Holder, by acceptance hereof,
acknowledges that this Warrant and the Warrant Shares to be issued upon exercise
hereof are being acquired solely for the Holder’s own account, and not as a
nominee for any other party, and for investment, and that the Holder will not
offer, sell or otherwise dispose of this Warrant or any Warrant Shares to be
issued upon exercise hereof except pursuant to an effective registration
statement, or an exemption from registration, under the Act and any applicable
state securities laws.

 

(ii)                                  Except as provided in paragraph
(iii) below, this Warrant and all certificates representing Warrant Shares
issued upon exercise hereof shall be stamped or imprinted with a legend in
substantially the following form:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION
FROM REGISTRATION THEREUNDER.

 

(iii)                                     The restrictions imposed by this
subsection (g) upon the Transfer of this Warrant and the Warrant Shares to be
purchased upon exercise hereof shall terminate (A) when such securities shall
have been effectively registered under the Act and sold by the holder thereof in
accordance with such registration or sold under and pursuant to Rule 144, (B) if
any Warrant Shares are delivered pursuant to Section 2(c) six months from the
date hereof or (C) upon the Company’s receipt of an opinion of counsel,

 

3

--------------------------------------------------------------------------------



 

in form and substance reasonably satisfactory to the Company, addressed to the
Company to the effect that such restrictions are no longer required to ensure
compliance with the Act.  Whenever such restrictions shall cease and terminate
as to any such securities, the holder thereof shall be entitled to receive from
the Company (or its transfer agent and registrar), without expense (other than
applicable transfer taxes, if any), a new Warrant (or, in the case of Warrant
Shares already represented by stock certificates, new stock certificates) of
like tenor not bearing the applicable legend required by paragraph (ii) above
relating to the Act and applicable state securities laws.

 

(h)                                 Continuing Rights of Holder.  The Company
will, at the time of or at any time after each exercise of this Warrant, upon
the request of the Holder or of any Warrant Shares issued upon any exercise of
this Warrant, acknowledge in writing its continuing obligation to afford to the
Holder all rights to which the Holder shall continue to be entitled after such
exercise in accordance with the terms of this Warrant, provided that if the
Holder shall fail to make any such request, the failure shall not affect the
continuing obligation of the Company to afford such rights to the Holder.

 

(i)                                     No Fractional Shares or Scrip.  No
fractional shares or scrip representing fractional Warrant Shares shall be
issued upon the exercise of this Warrant.  In lieu of any fractional Warrant
Share to which the Holder would otherwise be entitled, the Company shall make a
cash payment equal to the Warrant Exercise Price multiplied by such fraction.

 

(j)                                    Replacement of Warrant.  On receipt of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant and, in the case of loss, theft or destruction, on
delivery of an indemnity agreement reasonably satisfactory in form and substance
to the Company or, in the case of mutilation, on surrender and cancellation of
this Warrant, the Company at its expense shall execute and deliver, in lieu of
this Warrant, a new warrant of like tenor and amount.

 

(k)                                 No Rights of Stockholders.  The Holder shall
not be entitled to vote or receive dividends or be deemed the holder of Common
Stock or any other securities of the Company that may at any time be issuable on
the exercise hereof for any purpose, nor shall anything contained herein be
construed to confer upon the Holder, as such, any of the rights of a stockholder
of the Company or any right to vote for the election of directors or upon any
matter submitted to stockholders at any meeting thereof, or to give or withhold
consent to any corporate action (whether upon any recapitalization, issuance of
stock, reclassification of stock, change of par value, or change of stock to no
par value, consolidation, merger, conveyance, or otherwise) or to receive notice
of meetings, or to receive dividends or subscription rights or otherwise.

 

3.                                      Covenants.

 

(a)                                 The Company represents, warrants, covenants
and agrees that all Warrant Shares which may be issued upon the exercise of this
Warrant will, upon issuance, be duly authorized, validly issued, fully paid and
non-assessable and free and clear from all taxes, claims, liens, charges,
encumbrances, pre-emptive rights or other restrictions (other than as provided
herein and restrictions under federal and applicable state securities laws). 
The Company further covenants and agrees that during the period within which
this Warrant may be exercised, the

 

4

--------------------------------------------------------------------------------



 

Company will at all times have authorized and reserved (as unissued or held in
treasury) a sufficient number of shares of Common Stock to provide for the
exercise in full of this Warrant.

 

(b)                                 The Company shall not by any action
(including, without limitation, amending the Certificate of Incorporation or
by-laws of the Company or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
action) avoid or seek to avoid (directly or indirectly) the observance or
performance of any of the terms of this Warrant, but will at all times in good
faith assist in the carrying out of all such terms.  The Company will (i) not
permit the par value of its Common Stock to exceed the Warrant Exercise Price,
(ii) not amend or modify any provision of the Certificate of Incorporation or
by-laws of the Company in any manner that would adversely affect in any way the
powers, preferences or relative participating, optional or other special rights
of the Common Stock in a manner which would disproportionately and adversely
affect the rights of the Holder, (iii) take all such action as may be reasonably
necessary in order that the Company may validly and legally issue fully paid and
non-assessable shares of Common Stock, free and clear from all taxes, claims,
liens, charges, encumbrances or other restrictions (other than as provided
herein and restrictions under federal and applicable state securities laws), and
(iv) use its reasonable best efforts to obtain all such authorizations,
exemptions or consents from, and make such filings with, any public regulatory
body having jurisdiction thereof as may be necessary to enable the Company to
perform its obligations under this Warrant.

 

(c)                                  If any shares of the Common Stock required
to be reserved for issuance in accordance with subsection (a) above require
registration or qualification with any governmental authority or other
governmental approval or filing under any federal or state law before such
shares may be so issued, the Company will in good faith use its best efforts as
expeditiously as possible at its expense to cause such shares to be duly
registered or qualified or such approval to be obtained or filing made.

 

(d)                                 The Company covenants and agrees that all
notices, communications and material sent to holders of the Company’s Common
Stock shall be sent concurrently to the Holder in accordance with the notice
provisions in Section 9.

 

4.                                      Representations of the Company.  The
Company represents and warrants to, and agrees with, the Holder as of the date
hereof as follows:

 

(a)                                 The Company has been duly incorporated and
is validly existing as a corporation in good standing under the laws of the
State of Delaware.

 

(b)                                 The Company has all requisite power and
authority to (i) execute, deliver and perform its obligations under this Warrant
and (ii) issue the Warrant Shares issuable upon due exercise of this Warrant.

 

(c)                                  Each of (i) the execution, delivery and
performance of this Warrant, (ii) the offering, issuance and delivery of this
Warrant and the Warrant Shares issuable upon exercise of this Warrant, and
(iii) fulfillment of and compliance with the terms and provisions of this
Warrant has been duly authorized by the Company.

 

5

--------------------------------------------------------------------------------



 

(d)                                 This Warrant has been duly executed and
delivered by the Company and constitutes the valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms subject,
as to enforcement, to (i) applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws now or hereinafter in effect affecting creditors’
rights generally and (ii) general principles of equity.

 

(e)                                  Neither the execution and delivery by the
Company of this Warrant, nor the consummation of the transactions contemplated
hereby (including the issuance of the Warrant Shares) or thereby, nor compliance
by the Company with any of the provisions hereof or thereof will (A) conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default (or event which, with the giving of notice or lapse of time
or both, would constitute a default) under, or give to any person any rights of
termination, acceleration or cancellation of or result in the creation of any
Encumbrance on any of the assets or properties of the Company under, any
indenture, mortgage, deed of trust, loan agreement, lease, contract, agreement,
obligation, condition, covenant or instrument to which the Company or any of its
Subsidiaries is a party or by which the Company or any of its Subsidiaries is
bound or to which any of the property or assets of the Company or any of its
Subsidiaries is subject, except for any such conflicts, breaches, violations or
defaults that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; (B) violate or conflict with the
organizational documents of the Company; and (C) violate or conflict with any
statute or any order, rule or regulation of any court or governmental agency or
body having jurisdiction over the Company or any of its Subsidiaries or any of
their properties, except for any such violations or conflicts that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(f)                                   Other than such consents, approvals,
authorizations, orders, registrations or qualifications as may be required under
state securities or “blue sky” laws, no material notice to, filing with,
exemption or review by, or authorization, consent or approval of, any
Governmental Entity, nor expiration nor termination of any statutory waiting
periods, is necessary in connection with (i) the execution, delivery and
performance of this Warrant by the Company, (ii) the issuance of the Warrant
Shares issuable in accordance with this Warrant or (iii) the performance by the
Company of its obligations under this Warrant, or as a condition to the
legality, validity or enforceability of this Warrant or the consummation of the
transactions contemplated hereby, other than such authorizations and approvals
as have already been obtained and are in full force and effect.

 

(g)                                  Assuming the accuracy of the
representations of the Holder contained in the Investment Agreement, the
offering, issuance, sale and delivery of this Warrant and the Warrant Shares
under the circumstances contemplated by this Warrant constitute exempt
transactions under the registration provisions of the Act, and do not require
the registration of this Warrant or the Warrant Shares under the Act.

 

5.                                      Adjustment of Warrant Exercise Price and
Warrant Share Number.

 

(a)                                 In case the Company shall (i) pay a dividend
on its Common Stock in Common Stock, (ii) subdivide its outstanding shares of
Common Stock or (iii) combine its outstanding shares of Common Stock into a
smaller number of shares, then, in such an event, the

 

6

--------------------------------------------------------------------------------



 

Warrant Exercise Price in effect immediately prior thereto shall be adjusted
proportionately so that the adjusted Warrant Exercise Price will bear the same
relation to the Warrant Exercise Price in effect immediately prior to any such
event as the total number of shares of Common Stock outstanding immediately
prior to any such event shall bear to the total number of shares of Common Stock
outstanding immediately after such event.  An adjustment made pursuant to this
subsection (a), (A) shall become effective retroactively immediately after the
record date in the case of a dividend or (B) shall become effective immediately
after the effective date in the case of a subdivision or combination.  The
Warrant Exercise Price, as so adjusted, shall be readjusted in the same manner
upon the happening of any successive event or events described herein.  No
adjustment of the Warrant Exercise Price shall be made if the amount of such
adjustment shall be less than $0.005 per share, but in such case any adjustment
that would otherwise be required then to be made shall be carried forward and
shall be made at the time of and together with the next subsequent adjustment,
which, together with any adjustment so carried forward, shall amount to not less
than $0.005 per share.  In case the Company shall at any time issue Common Stock
by way of dividend on any stock of the Company or subdivide or combine the
outstanding shares of the Common Stock, said amount of $0.005 per share (as
theretofore increased or decreased, if the same amount shall have been adjusted
in accordance with the provisions of this paragraph) shall forthwith be
proportionately increased in the case of a combination or decreased in the case
of such a subdivision or stock dividend so as appropriately to reflect the
same.  Upon each adjustment of the Warrant Exercise Price pursuant to this
subsection (a), the number of Warrant Shares shall be adjusted to the number of
shares of Common Stock, calculated to the nearest one hundredth of a share,
obtained by multiplying the number of Warrant Shares immediately prior to such
adjustment upon the exercise of this Warrant by the Warrant Exercise Price in
effect prior to such adjustment and dividing the product so obtained by the new
Warrant Exercise Price.

 

(b)                                 In case of any capital reorganization of the
Company, or of any reclassification of the Common Stock, this Warrant shall be
exercisable after such capital reorganization or reclassification upon the terms
and conditions specified in this Warrant, for the number of shares of stock or
other securities which the Common Stock issuable at the time of such capital
reorganization or reclassification upon exercise of this Warrant would have been
entitled to receive upon such capital reorganization or reclassification if such
exercise had taken place immediately prior to such action.  The subdivision or
combination of shares of Common Stock at any time outstanding into a greater or
lesser number of shares of Common Stock shall not be deemed to be a
reclassification of the Common Stock of the Company for the purposes of this
subsection (b).

 

(c)                                  Whenever the Warrant Exercise Price is
adjusted as herein provided, the Company shall compute the adjusted Warrant
Exercise Price in accordance with subsection (a) above and shall prepare a
certificate signed by its principal financial officer or principal accounting
officer setting forth the adjusted Warrant Exercise Price and showing in
reasonable detail the method of such adjustment and the fact requiring the
adjustment and upon which such calculation is based, and such certificate shall
forthwith be forwarded to the Holder.

 

7

--------------------------------------------------------------------------------



 

(d)                                 In case at any time after the date of this
Warrant:

 

(i)                                     the Company shall declare a dividend (or
any other distribution) on its shares of Common Stock payable otherwise than in
cash out of its earned surplus;

 

(ii)                                  the Company shall authorize the granting
to the holders of its shares of Common Stock of rights to subscribe for or
purchase any shares of capital stock of any class or of any other rights;

 

(iii)                               the Company shall authorize any
reclassification of the shares of its Common Stock (other than a subdivision or
combination of its outstanding shares of Common Stock), or any consolidation or
merger to which it is a party and for which approval of any shareholders of the
Company is required, or the sale or transfer of all or substantially all of its
assets or all or substantially all of its issued and outstanding stock; or

 

(iv)                              events shall have occurred resulting in the
voluntary or involuntary dissolution, liquidation or winding up of the Company;

 

then the Company shall cause notice to be sent to the Holder at least twenty
days prior (or ten days prior in any case specified in paragraph (i) or
(ii) above, or on the date of any case specified in paragraph (iv) above) to the
applicable record date hereinafter specified, a notice stating (A) the date on
which a record is to be taken for the purpose of such dividend, distribution or
rights, or, if a record is not to be taken, the date as of which the holders of
shares of Common Stock of record to be entitled to such dividend, distribution
or rights are to be determined or (B) the date on which such reclassification,
consolidation, merger, sale, transfer, initial public offering, dissolution,
liquidation or winding up is expected to become effective, and the date as of
which it is expected that holders of shares of Common Stock of record shall be
entitled to exchange their shares for securities or other property deliverable
upon such reclassification, consolidation, merger, sale, transfer, dissolution,
liquidation or winding up.  Failure to give any such notice of any defect
therein shall not affect the validity of the proceedings referred to in
paragraphs (i), (ii), (iii) and (iv) above.

 

(d)                                 The form of this Warrant need not be changed
because of any change in the Warrant Exercise Price pursuant to this Section 5
and any Warrant issued after such change may state the same Warrant Exercise
Price and the same number of Warrant Shares as are stated in this Warrant as
initially issued.  Any Warrant thereafter issued or countersigned, whether in
exchange or substitution for an outstanding Warrant or otherwise, may be in the
form as so changed.

 

6.                                      Definitions.  For the purposes of this
Warrant, the following terms have the following meanings:

 

“Act” has the meaning specified in the legend hereto.

 

“Affiliate” means, with respect to any person, any other person that, at the
time of determination, directly or indirectly through one or more
intermediaries, Controls, is Controlled

 

8

--------------------------------------------------------------------------------



 

by or is under common Control with such person; provided that for the avoidance
of doubt, the Company and the Stockholder shall not be deemed to be Affiliates
of each other.

 

“Business Day” means any day other than a day which is a Saturday, a Sunday or a
day on which banks in New York, New York or Chicago, Illinois are authorized or
required by law to be closed.

 

“Certificate of Incorporation” means the Certificate of Incorporation of the
Company as in effect on the Closing Date, and as hereafter from time to time
amended, modified, supplemented or restated in accordance with its terms and
pursuant to applicable law (subject to the restrictions set forth in this
Warrant).

 

“Closing Date” means the closing date under the Investment Agreement.

 

“Common Stock” means the common stock, $0.005 par value, of the Company.

 

“Company” has the meaning specified in the preamble hereof.

 

“Contract” means any contract, agreement, instrument, undertaking, indenture,
commitment, loan, license, settlement, consent, note or other legally binding
obligation (whether or not in writing).

 

“Control,” “Controlled” and “Controlling” means, with respect to any person, the
power to direct or cause the direction of the management and policies of such
person, whether through the ownership of voting securities, by contract or
otherwise, and the terms “Controlled by” and “under common Control with” shall
be construed accordingly.

 

“Controlled Affiliate” means any Affiliate of the specified person that is,
directly or indirectly, Controlled or under common Control with the specified
person.

 

“Derivative Instruments” means any and all derivative securities (as defined
under Rule 16a-1 under the Exchange Act) that increase in value as the value of
the reference security increases, including a long convertible security, a long
call option and a short put option position, in each case, regardless of whether
(i) such derivative security conveys any voting rights in any underlying
security, (ii) such derivative security is required to be, or is capable of
being, settled through delivery of any underlying security or (iii) other
transactions that hedge the value of such derivative security.

 

“Encumbrance” means any mortgage, commitment, transfer restriction, deed of
trust, pledge, option, power of sale, retention of title, right of pre-emption,
right of first refusal, executorial attachment, hypothecation, security
interest, encumbrance, claim, lien or charge of any kind, or an agreement,
arrangement or obligation to create any of the foregoing.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute at the time in effect.

 

9

--------------------------------------------------------------------------------



 

“Governmental Entity” means any governmental or regulatory federal, state, local
or foreign authority, agency, court, commission or other entity, including a
stock exchange and other self-regulatory organization.

 

“Holder” mean the person who shall from time to time own this Warrant.

 

“Investment Agreement” means the Investment Agreement, dated as of November 27,
2018, between the Company and BlackRock, Inc..

 

“Material Adverse Effect” means any material adverse change in the condition,
financial or otherwise, or in the earnings, business or operations of the
Company and its subsidiaries, taken as a whole.

 

“person” means an individual, a corporation, a partnership, a trust, a limited
liability company, an unincorporated organization or a government organization
or an agency or political subdivision thereof.

 

“Term” has the meaning specified in Section 1 hereof.

 

“Transfer” means (i) any direct or indirect sale, lease, assignment,
Encumbrance, disposition or other transfer (by operation of law or otherwise),
either voluntary or involuntary, or entry into any Contract, option or other
arrangement or understanding with respect to any sale, lease, assignment,
Encumbrance, disposition or other transfer (by operation of law or otherwise),
of this Warrant or (ii) to enter into any Derivative Instrument, swap or any
other Contract, agreement, transaction or series of transactions that hedges or
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of this Warrant, whether any such Derivative Instrument, swap,
Contract, agreement, transaction or series of transactions is to be settled by
delivery of securities, in cash or otherwise.

 

“Warrant” means this Warrant and any other warrants of like tenor issued in
substitution or exchange for any thereof pursuant to the provisions of
Section 2(d) hereof.

 

“Warrant Exercise Price” means a price equal to the product of (i) the price per
share paid for the shares of Common Stock purchased under the Investment
Agreement and (ii) 1.25.

 

“Warrant Share Number” means a number equal to the product of (i) the number of
shares of Common Stock issued under the Investment Agreement on the Closing Date
and (ii) 0.20.

 

“Warrant Shares” means Common Stock issuable upon exercise of this Warrant or
otherwise issuable pursuant to this Warrant.

 

7.                                      Amendment and Waiver.  Any term,
covenant, agreement or condition in this Warrant may be amended, or compliance
therewith may be waived (either generally or in a particular instance and either
retroactively or prospectively), by a written instrument or written instruments
executed by the Company and the Holder.

 

10

--------------------------------------------------------------------------------



 

8.                                      Governing Law.  THIS WARRANT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

9.                                      Notices.  All notices, requests, claims,
demands and other communications under this Agreement shall be in writing and
shall be given or made (and shall be deemed to have been duly given or made upon
receipt) by delivery in person, by overnight courier service, by email with
receipt confirmed, by facsimile with receipt confirmed or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
parties hereto at the following respective addresses (or at such other address
for a party hereto as shall be specified in a notice given in accordance with
this Section 9):

 

(a)                                 If to the Holder:

 

BlackRock, Inc.

c/o BlackRock, Inc.

55 East 52nd Street

New York NY 10055

Facsimile:                                         (212) 810-8127

Attention:                                         Tom Wojcik

Email:                                                           
tom.wojcik@blackrock.com

 

with a copy to (which copy alone shall not constitute notice):

 

c/o BlackRock, Inc.

Legal & Compliance

40 East 52nd Street

New York, New York 10022

Facsimile:                                         (212) 810-3744

Attention:                                         General Counsel; c/o David
Maryles

Email:                                                           
GroupCorpLegalM&A@blackrock.com

 

(b)                                 If to the Company:

 

Envestnet, Inc.

35 East Wacker Drive, Suite 2400

Chicago, Illinois 60601

Facsimile:                                         (312) 621-7091

Attn:                                                                    Chief
Legal Officer, General Counsel and Corporate Secretary

Email:                                                           
shelly.obrien@envestnet.com

 

with a copy to (which copy alone shall not constitute notice):

 

Mayer Brown LLP

71 South Wacker Drive

Chicago, Illinois  60606

Facsimile:                                         (312) 706-8106

Attention:                                         Edward S. Best, Esq.

Email:                                                           
ebest@mayerbrown.com

 

11

--------------------------------------------------------------------------------



 

10.                               Successors and Assigns.  This Warrant and the
rights evidenced hereby shall inure to the benefit of and be binding upon the
Company and the Holder and their respective successors and assigns (subject to
Section 2(f) with respect to the Holder).

 

11.                               Modification and Severability.  The provisions
of this Warrant will be deemed severable and the invalidity or unenforceability
of any provision will not affect the validity or enforceability of any other
provision hereof.  To the fullest extent permitted by law, if any provision of
this Warrant, or the application thereof to any person or circumstance, is
invalid or unenforceable (a) a suitable and equitable provision will be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Warrant and the application of such provision to
other persons, entities or circumstances will not be affected by such invalidity
or unenforceability.

 

12.                               Headings.  The headings of the Sections of
this Warrant are for convenience of reference only and shall not, for any
purpose, be deemed a part of this Warrant.

 

13.                               Limitation of Liability.  No provision hereof,
in the absence of affirmative action by the Holder to purchase Warrant Shares,
and no mere enumeration herein of the rights or privileges of the Holder, shall
give rise to any liability of the Holder for the Warrant Exercise Price for any
such shares or as a shareholder of the Company, whether such liability is
asserted by the Company, by any creditor of the Company or any other person.

 

*     *     *

 

12

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Company has duly executed this Warrant.

 

Dated:  [·], 2018.

 

 

ENVESTNET, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------



 

EXERCISE FORM

 

(To be executed by the registered holder hereof)

 

[                          ]

 

The undersigned registered owner of this Warrant hereby irrevocably elects to
exercise the right to purchase represented by the attached Warrant for, and to
purchase thereunder,                    shares of Common Stock, par value $0.005
per share (the “Common Stock”), of ENVESTNET, INC., a Delaware corporation (the
“Company”), as provided for therein, and tenders herewith payment of the
exercise price in full in accordance with the terms of the attached Warrant. 
All capitalized terms used but not defined in this exercise form shall have the
meanings ascribed thereto in the attached Warrant.

 

Please issue a certificate or certificates for such shares of Common Stock in
the following name or names and denominations:

 

If said number of shares of Common Stock shall not be all the shares of Common
Stock issuable upon exercise of the attached Warrant, a new Warrant is to be
issued in the name of the undersigned for the balance remaining of such shares
of Common Stock less any fraction of a share of Common Stock paid in cash.

 

 

Dated:

 

 

Signature

 

 

 

Address

 

 

 

 

 

 

A-1

--------------------------------------------------------------------------------



 

ASSIGNMENT FORM

 

(To be executed by the registered holder hereof)

 

FOR VALUE RECEIVED,                  hereby sells, assigns and transfers unto
                the within Warrant and all rights evidenced thereby and does
irrevocably constitute and appoint                , attorney, to transfer the
said Warrant on the books of the within named corporation.

 

Dated:

 

 

Signature

 

 

 

Address

 

 

 

 

 

 

 

PARTIAL ASSIGNMENT

 

(To be executed by the registered holder hereof)

 

FOR VALUE RECEIVED,                    hereby sells, assigns and transfers unto
                  the right to purchase          shares of the Common Stock
issuable upon exercise of the attached Warrant, and does irrevocably constitute
and appoint                   , attorney, to transfer that part of the said
Warrant on the books of the within named corporation.

 

Dated:

 

 

Signature

 

 

 

Address

 

 

 

 

 

 

 

FOR USE BY THE ISSUER ONLY:

 

This Warrant No. W-  cancelled (or transferred or exchanged) this     day of
          , 2   , shares of Common Stock issued therefor in the name of
                   , Warrant No. W-     issued for       shares of Common Stock
in the name of                       .

 

A-2

--------------------------------------------------------------------------------